DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 16, 17, 27-29 is a relative term which renders the claim indefinite. The term "measured entity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the verification is verifying that the two measured information are the same or there is another criteria that needs to be satisfied for the comparison to “pass” the criteria. The scope of the claim could not be .
Claims 17-26, 29-30 are rejected for being dependent on a rejected claim.

Claim 21 recites the limitation "the apparatus according to claim 5" inline 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25, 26 are rejected for being dependent on a rejected claim.

The term "substantially" in claim 26 is a relative term which renders the claim indefinite. The term "simultaneously time stamped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the scope of term “simultaneously time stamped” is affected by the modifier “substantially”. If the time stamp is not simultaneous, but close within a predetermined time period to be simultaneous, then the time stamp is not simultaneous. The scope of the claim could not be determined and is considered indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation characterized by a frequency, and the claim also recites characterized by a frequency, and optionally, a vibration pattern which is the narrower statement of the range/limitation. The claim(s) are considered 
Claim 20 is rejected for being dependent on a rejected claim.

Claim 23 recites the limitation “an indication that the indication relates to a property of the apparatus”. It is unclear what the indication is indicating. An indicator cannot indicate itself but indicating a property about another data or entity. It is unclear what the claimed “indication” is indicating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 21, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper et al. [Kuper, US 20190101410].
As to claim 16. Kuper discloses An apparatus comprising: 
at least one processor, processor 6002, [fig. 6]; 
at least one memory, memory 6004, including computer program code, instruction 6024, the at least one memory and the computer program code being configured to, with the at least one processor, [0035, 0039], cause the apparatus at least: 
receive remote activity information, [0020], the remote activity information comprising an indication of remote activity type, [0020] wherein the request includes data from image sensors in nearby vehicles, and remote measurement data, [0020] sensor readings; 
calculate a correlation between a local measurement data and the remote measurement data to verify a substantially same measured entity, [0020] calculate error threshold of the received sensor data with the local sensor data, 
process the remote activity information with capability information relating to at least one of the apparatus and an application in the apparatus, [0020] selection criteria includes the same type of sensor within a predetermined distance from the apparatus.
Kuper fails to disclose, in the same embodiment, the apparatus generate an action in at least one of the apparatus and the application as a response to the processing.
Kuper, in a separate embodiment [0017], a malfunctioning sensor detection triggers further action.


As to claim 17. Kuper discloses The apparatus according to claim 16, wherein the capability information comprises an indication the apparatus is able to measure the substantially same property, [0020] selection criteria; wherein, [0031], the criteria includes type of sensor, wherein the apparatus is configured, in response to the processing, to obtain the local measurement data by at least measuring the substantially same property, [0020].

As to claim 21. Kuper discloses The apparatus according to claim 5, wherein the remote measurement data comprises at least one a pulse measurement data and an acceleration sensor data, [0038].

As to claim 25. Kuper fails to disclose The apparatus according to claim 21, wherein at least one of a distance, [0022], and a phase of measurements of a physical property between the remote device and the apparatus is determined, [0029] shifted for comparison.

As to claim 26. Kuper fails to disclose The apparatus according to claim 25, wherein the apparatus is further configured such that the local measurement data and the remote measurement data are of a substantially simultaneously time stamped measurements, [0044-0046].

claim 27. Kuper discloses A method comprising: 
receiving, at an apparatus, AV 2000, remote activity information, the remote activity information comprising an indication of remote activity type and remote measurement data, [0020]; 
verifying a local measurement data and the remote measurement data to reflect a substantially same measured entity at least in part by calculating a correlation between the local measurement data and the remote measurement data, [0020]; 
processing the remote activity information with capability information relating to at least one of the apparatus and an application in the apparatus, [0020].
Kuper fails to disclose, in the same embodiment, the apparatus generating an action in at least one of the apparatus and the application as a response to the processing.
Kuper, in a separate embodiment [0017], a malfunctioning sensor detection triggers further action.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kupier so that the system can confirm the initially detected malfunction by performing more testing to avoid false detection. 

As to claim 28. Is rejected with the same prior arts and reasoning as to that of claim 17.

As to claim 29. Kuper discloses The method of claim 28, further comprising: determining the local measurement data and the remote measurement data reflect a substantially same measured entity; and in response to the determining, displaying an indication provided in a message, [0023].

As to claim 30. Kuper discloses The method according to claim 29 further comprising: verifying the local measurement data and the remote measurement data reflect a substantially same measured entity at least in part by calculating a correlation between the local measurement data and the remote measurement data, [0020].

Claims 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper in view of Molyneux et al. [Molyneux, US 20150375085].
As to claim 18. Kuper fails to disclose The apparatus according to claim 16, wherein the remote activity information comprise a remote activity type.
Molyneux teaches an athletics performance monitoring system comprising an apparatus 108 with local sensors 118 and remote sensors 106, [fig. 1, 3, 0049]; wherein the remote sensors send sensor data to the local receiver, [0046], used to confirm the measurement of the local sensors, [0069]; wherein the sensed data includes player activity, [0038, 0286].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kuper with that of Molyneux so that the system can compare data measured while performing the same activity.

As to claim 20. Kuper discloses The apparatus according to claim 19, wherein the apparatus is configured to obtain the local measurement data in a first measurement and the remote measurement data is a result of a second measurement received from a remote device, [0020], the second measurement being based on a different measurement principle than the first measurement, [0020] the two images can have variations that can be accounted for when comparing.

As to claim 22. Kuper fails to disclose The apparatus according to claim 16, wherein the remote activity information is received as a broadcast message.
Molyneux teaches an athletics performance monitoring system comprising an apparatus 108 with local sensors 118 and remote sensors 106, [fig. 1, 3, 0049]; wherein the remote sensors send sensor data to the local receiver, [0046], used to confirm the measurement of the local sensors, [0069]; wherein the sensed data is broadcast by the remote sensors, [0231].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kuper with that of Molyneux so that the sensor can send the data to any receiver available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688